                                                                     Case 2:20-cv-08018-JWH-JPR Document 51 Filed 08/02/21 Page 1 of 18 Page ID #:1572



                                                                            1 Allison C. Eckstrom, California Bar No. 217255
                                                                                allison.eckstrom@bclplaw.com
                                                                            2 Christopher J. Archibald, California Bar No. 253075
                                                                            3 christopher.archibald@bclplaw.com
                                                                              BRYAN CAVE LEIGHTON PAISNER LLP
                                                                            4 1920 Main Street, Suite 1000
                                                                              Irvine, California 92612-4414
                                                                            5 Telephone: (949) 223-7000     NOTE: CHANGES MADE BY THE COURT
                                                                              Facsimile: (949) 223-7100
                                                                            6
                                                                            7 Attorneys for Defendant
                                                                                OLD DOMINION FREIGHT LINE, INC.
                                                                            8
                                                                            9                             UNITED STATES DISTRICT COURT
                                                                           10           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                           11
                                                                           12    ADAM WATSON, an individual,              Case No. 2:20-CV-08018-JWH (JPRx)
Bryan Cave Leighton Paisner LLP
                             1920 Main Street, Suite 1000




                                                                           13                     Plaintiff,              Hon. John W. Holcomb
                                                        Irvine, CA 92612




                                                                           14
                                                                                                  vs.                     STIPULATED PROTECTIVE
                                                                           15                                             ORDER
                                                                                 OLD DOMINION FREIGHT LINE,
                                                                           16    INC., a Virginia corporation; and
                                                                                 DOES 1 through 10, inclusive,
                                                                           17
                                                                           18                     Defendants.
                                                                           19
                                                                           20
                                                                           21
                                                                           22
                                                                           23
                                                                           24
                                                                           25
                                                                           26
                                                                           27
                                                                           28

                                                                                 USA.603955469.1/ZAA                  1
                                                                                                                                    STIPULATED PROTECTIVE ORDER
                                                                     Case 2:20-cv-08018-JWH-JPR Document 51 Filed 08/02/21 Page 2 of 18 Page ID #:1573



                                                                            1
                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                                1.      A.       PURPOSES AND LIMITATIONS
                                                                            2
                                                                                        Discovery in this action is likely to involve production of confidential,
                                                                            3
                                                                                proprietary or private information for which special protection from public disclosure
                                                                            4
                                                                                and from use for any purpose other than prosecuting this litigation may be warranted.
                                                                            5
                                                                                Accordingly, the parties hereby stipulate to and petition the Court to enter the
                                                                            6
                                                                                following Stipulated Protective Order. The parties acknowledge that this Order does
                                                                            7
                                                                                not confer blanket protections on all disclosures or responses to discovery and that
                                                                            8
                                                                                the protection it affords from public disclosure and use extends only to the limited
                                                                            9
                                                                                information or items that are entitled to confidential treatment under the applicable
                                                                           10
                                                                                legal principles.
                                                                           11
                                                                                        B.       GOOD CAUSE STATEMENT
                                                                           12
Bryan Cave Leighton Paisner LLP
                             1920 Main Street, Suite 1000




                                                                                        This action is likely to involve trade secrets, customer and pricing lists and
                                                                           13
                                                        Irvine, CA 92612




                                                                                other valuable research, development, commercial, financial, technical and/or
                                                                           14
                                                                                proprietary information for which special protection from public disclosure and from
                                                                           15
                                                                                use for any purpose other than prosecution of this action may be warranted. Such
                                                                           16
                                                                                confidential and proprietary materials and information may consist of, among other
                                                                           17
                                                                                things, confidential business or financial information, information regarding
                                                                           18
                                                                                confidential business practices, or other confidential research, development, or
                                                                           19
                                                                                commercial information (including information implicating privacy rights of third
                                                                           20
                                                                                parties), information otherwise generally unavailable to the public, or which may be
                                                                           21
                                                                                privileged or otherwise protected from disclosure under state or federal statutes, court
                                                                           22
                                                                                rules, case decisions, or common law. Accordingly, to expedite the flow of
                                                                           23
                                                                                information, to facilitate the prompt resolution of disputes over confidentiality of
                                                                           24
                                                                                discovery materials, to adequately protect information the parties are entitled to keep
                                                                           25
                                                                                confidential, to ensure that the parties are permitted reasonable necessary uses of such
                                                                           26
                                                                                material in preparation for and in the conduct of trial, to address their handling at the
                                                                           27
                                                                                end of the litigation, and serve the ends of justice, a protective order for such
                                                                           28

                                                                                 USA.603955469.1/ZAA                      2
                                                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                        Case 2:20-cv-08018-JWH-JPR Document 51 Filed 08/02/21 Page 3 of 18 Page ID #:1574



                                                                                 1 information is justified in this matter. It is the intent of the parties that information
                                                                                 2 will not be designated as confidential for tactical reasons and that nothing be so
                                                                                 3 designated without a good faith belief that it has been maintained in a confidential,
                                                                                 4 non-public manner, and there is good cause why it should not be part of the public
                                                                                 5 record of this case.
                                                                                 6          C.       ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
                                                                                 7                   SEAL
                                                                                 8          The parties further acknowledge, as set forth in Section 12.3, below, that this
                                                                                 9 Stipulated Protective Order does not entitle them to file confidential information
                                                                                10 under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and
                                                                                11 the standards that will be applied when a party seeks permission from the court to file
                              3161 Michelson Drive, Suite 1500




                                                                                12 material under seal.
Bryan Cave Leighton Paisner LLP




                                                                                13          There is a strong presumption that the public has a right of access to judicial
                                                             Irvine, CA 92612




                                                                                14 proceedings and records in civil cases. In connection with non-dispositive motions,
                                                                                15 good cause must be shown to support a filing under seal. See Kamakana v. City and
                                                                                16 County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
                                                                                17 Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
                                                                                18 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
                                                                                19 cause showing), and a specific showing of good cause or compelling reasons with
                                                                                20 proper evidentiary support and legal justification, must be made with respect to
                                                                                21 Protected Material that a party seeks to file under seal. The parties’ mere designation
                                                                                22 of Disclosure or Discovery Material as CONFIDENTIAL does not— without the
                                                                                23 submission of competent evidence by declaration, establishing that the material
                                                                                24 sought to be filed under seal qualifies as confidential, privileged, or otherwise
                                                                                25 protectable—constitute good cause.
                                                                                26          Further, if a party requests sealing related to a dispositive motion or trial, then
                                                                                27 compelling reasons, not only good cause, for the sealing must be shown, and the
                                                                                28 relief sought shall be narrowly tailored to serve the specific interest to be protected.
                                                                                     USA.603955469.1/ZAA                      3

                                                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                        Case 2:20-cv-08018-JWH-JPR Document 51 Filed 08/02/21 Page 4 of 18 Page ID #:1575



                                                                                 1 See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For
                                                                                 2 each item or type of information, document, or thing sought to be filed or introduced
                                                                                 3 under seal in connection with a dispositive motion or trial, the party seeking
                                                                                 4 protection must articulate compelling reasons, supported by specific facts and legal
                                                                                 5 justification, for the requested sealing order. Again, competent evidence supporting
                                                                                 6 the application to file documents under seal must be provided by declaration.
                                                                                 7          Any document that is not confidential, privileged, or otherwise protectable in
                                                                                 8 its entirety will not be filed under seal if the confidential portions can be redacted. If
                                                                                 9 documents can be redacted, then a redacted version for public viewing, omitting
                                                                                10 only the confidential, privileged, or otherwise protectable portions of the document,
                                                                                11 shall be filed. Any application that seeks to file documents under seal in their
                              3161 Michelson Drive, Suite 1500




                                                                                12 entirety should include an explanation of why redaction is not feasible.
Bryan Cave Leighton Paisner LLP




                                                                                13 2.       DEFINITIONS
                                                             Irvine, CA 92612




                                                                                14                   2.1   Action: Adam Watson v. Old Dominion Freight Line, Inc.; Case
                                                                                15                         No. 2:20-CV-08018-JWH (JPRx).
                                                                                16                   2.2   Challenging Party: a Party or Non-Party that challenges the
                                                                                17                         designation of information or items under this Order.
                                                                                18                   2.3   “CONFIDENTIAL”             Information     or   Items:   information
                                                                                19                         (regardless of how it is generated, stored or maintained) or
                                                                                20                         tangible things that qualify for protection under Federal Rule of
                                                                                21                         Civil Procedure 26(c), and as specified above in the Good Cause
                                                                                22                         Statement.
                                                                                23                   2.4   Counsel: Outside Counsel of Record and House Counsel (as well
                                                                                24                         as their support staff).
                                                                                25                   2.5   Designating Party: a Party or Non-Party that designates
                                                                                26                         information or items that it produces in disclosures or in responses
                                                                                27                         to discovery as “CONFIDENTIAL.”
                                                                                28
                                                                                     USA.603955469.1/ZAA                        4

                                                                                                                                                    STIPULATED PROTECTIVE ORDER
                                                                        Case 2:20-cv-08018-JWH-JPR Document 51 Filed 08/02/21 Page 5 of 18 Page ID #:1576



                                                                                 1                   2.6    Disclosure or Discovery Material: all items or information,
                                                                                 2                          regardless of the medium or manner in which it is generated,
                                                                                 3                          stored, or maintained (including, among other things, testimony,
                                                                                 4                          transcripts, and tangible things), that are produced or generated in
                                                                                 5                          disclosures or responses to discovery in this matter.
                                                                                 6                   2.7    Expert: a person with specialized knowledge or experience in a
                                                                                 7                          matter pertinent to the litigation who has been retained by a Party
                                                                                 8                          or its counsel to serve as an expert witness or as a consultant in
                                                                                 9                          this Action.
                                                                                10                   2.8    House Counsel: attorneys who are employees of a party to this
                                                                                11                          Action. House Counsel does not include Outside Counsel of
                              3161 Michelson Drive, Suite 1500




                                                                                                            Record or any other outside counsel.
Bryan Cave Leighton Paisner LLP




                                                                                12
                                                                                13                   2.9    Non-Party:     any   natural   person, partnership, corporation,
                                                             Irvine, CA 92612




                                                                                14                          association or other legal entity not named as a Party to this action.
                                                                                15                   2.10   Outside Counsel of Record: attorneys who are not employees of a
                                                                                16                          party to this Action but are retained to represent or advise a party
                                                                                17                          to this Action and have appeared in this Action on behalf of that
                                                                                18                          party or are affiliated with a law firm that has appeared on behalf
                                                                                19                          of that party, and includes support staff.
                                                                                20                   2.11   Party: any party to this Action, including all of its officers,
                                                                                21                          directors, employees, consultants, retained experts, and Outside
                                                                                22                          Counsel of Record (and their support staffs).
                                                                                23                   2.12   Producing Party: a Party or Non-Party that produces Disclosure or
                                                                                24                          Discovery Material in this Action.
                                                                                25                   2.13   Professional Vendors: persons or entities that provide litigation
                                                                                26                          support services (e.g., photocopying, videotaping, translating,
                                                                                27                          preparing exhibits or demonstrations, and organizing, storing, or
                                                                                28
                                                                                     USA.603955469.1/ZAA                         5

                                                                                                                                                  STIPULATED PROTECTIVE ORDER
                                                                        Case 2:20-cv-08018-JWH-JPR Document 51 Filed 08/02/21 Page 6 of 18 Page ID #:1577



                                                                                 1                          retrieving data in any form or medium) and their employees and
                                                                                 2                          subcontractors.
                                                                                 3                   2.14   Protected Material: any Disclosure or Discovery Material that is
                                                                                 4                          designated as “CONFIDENTIAL.”
                                                                                 5                   2.15   Receiving Party: a Party that receives Disclosure or Discovery
                                                                                 6                          Material from a Producing Party.
                                                                                 7 3.       SCOPE
                                                                                 8          The protections conferred by this Stipulation and Order cover not only
                                                                                 9 Protected Material (as defined above), but also (1) any information copied or extracted
                                                                                10 from Protected Material; (2) all copies, excerpts, summaries, or compilations of
                                                                                11 Protected Material; and (3) any testimony, conversations, or presentations by Parties
                              3161 Michelson Drive, Suite 1500




                                                                                12 or their Counsel that might reveal Protected Material.
Bryan Cave Leighton Paisner LLP




                                                                                13          Any use of Protected Material at trial shall be governed by the orders of the
                                                             Irvine, CA 92612




                                                                                14 trial judge. This Order does not govern the use of Protected Material at trial.
                                                                                15 4.       DURATION
                                                                                16          Once a case proceeds to trial, information that was designated as
                                                                                17 CONFIDENTIAL or maintained pursuant to this protective order used or introduced
                                                                                18 as an exhibit at trial becomes public and will be presumptively available to all
                                                                                19 members of the public, including the press, unless compelling reasons supported by
                                                                                20 specific factual findings to proceed otherwise are made to the trial judge in advance
                                                                                21 of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
                                                                                22 showing for sealing documents produced in discovery from “compelling reasons”
                                                                                23 standard when merits-related documents are part of court record). Accordingly, the
                                                                                24 terms of this protective order do not extend beyond the commencement of the trial.
                                                                                25 5.       DESIGNATING PROTECTED MATERIAL
                                                                                26                   5.1    Exercise of Restraint and Care in Designating Material for
                                                                                27                          Protection. Each Party or Non-Party that designates information
                                                                                28                          or items for protection under this Order must take care to limit any
                                                                                     USA.603955469.1/ZAA                        6

                                                                                                                                                 STIPULATED PROTECTIVE ORDER
                                                                        Case 2:20-cv-08018-JWH-JPR Document 51 Filed 08/02/21 Page 7 of 18 Page ID #:1578



                                                                                 1                         such designation to specific material that qualifies under the
                                                                                 2                         appropriate standards. The Designating Party must designate for
                                                                                 3                         protection only those parts of material, documents, items or oral
                                                                                 4                         or written communications that qualify so that other portions of
                                                                                 5                         the material, documents, items or communications for which
                                                                                 6                         protection is not warranted are not swept unjustifiably within the
                                                                                 7                         ambit of this Order.
                                                                                 8          Mass, indiscriminate or routinized designations are prohibited. Designations
                                                                                 9 that are shown to be clearly unjustified or that have been made for an improper
                                                                                10 purpose (e.g., to unnecessarily encumber the case development process or to impose
                                                                                11 unnecessary expenses and burdens on other parties) may expose the Designating Party
                              3161 Michelson Drive, Suite 1500




                                                                                12 to sanctions.
Bryan Cave Leighton Paisner LLP




                                                                                13          If it comes to a Designating Party’s attention that information or items that it
                                                             Irvine, CA 92612




                                                                                14 designated for protection do not qualify for protection, that Designating Party must
                                                                                15 promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                                                16                   5.2   Manner and Timing of Designations. Except as otherwise
                                                                                17                         provided in this Order (see, e.g., second paragraph of section
                                                                                18                         5.2(a) below), or as otherwise stipulated or ordered, Disclosure or
                                                                                19                         Discovery Material that qualifies for protection under this Order
                                                                                20                         must be clearly so designated before the material is disclosed or
                                                                                21                         produced.
                                                                                22          Designation in conformity with this Order requires:
                                                                                23                         (a)   for information in documentary form (e.g., paper or
                                                                                24                               electronic documents, but excluding transcripts of
                                                                                25                               depositions or other pretrial or trial proceedings), that the
                                                                                26                               Producing Party affix at a minimum, the legend
                                                                                27                               “CONFIDENTIAL”           (hereinafter    “CONFIDENTIAL
                                                                                28                               legend”), to each page that contains protected material. If
                                                                                     USA.603955469.1/ZAA                          7

                                                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                        Case 2:20-cv-08018-JWH-JPR Document 51 Filed 08/02/21 Page 8 of 18 Page ID #:1579



                                                                                 1                               only a portion of the material on a page qualifies for
                                                                                 2                               protection, the Producing Party also must clearly identify
                                                                                 3                               the protected portion(s) (e.g., by making appropriate
                                                                                 4                               markings in the margins).
                                                                                 5          A Party or Non-Party that makes original documents available for inspection
                                                                                 6 need not designate them for protection until after the inspecting Party has indicated
                                                                                 7 which documents it would like copied and produced. During the inspection and before
                                                                                 8 the designation, all of the material made available for inspection shall be deemed
                                                                                 9 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
                                                                                10 copied and produced, the Producing Party must determine which documents, or
                                                                                11 portions thereof, qualify for protection under this Order. Then, before producing the
                              3161 Michelson Drive, Suite 1500




                                                                                12 specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
Bryan Cave Leighton Paisner LLP




                                                                                13 to each page that contains Protected Material. If only a portion of the material on a
                                                             Irvine, CA 92612




                                                                                14 page qualifies for protection, the Producing Party also must clearly identify the
                                                                                15 protected portion(s) (e.g., by making appropriate markings in the margins).
                                                                                16                         (b)   for testimony given in depositions that the Designating
                                                                                17                               Party identifies the Disclosure or Discovery Material on the
                                                                                18                               record, before the close of the deposition all protected
                                                                                19                               testimony.
                                                                                20                         (c)   for information produced in some form other than
                                                                                21                               documentary and for any other tangible items, that the
                                                                                22                               Producing Party affix in a prominent place on the exterior
                                                                                23                               of the container or containers in which the information is
                                                                                24                               stored the legend “CONFIDENTIAL.” If only a portion or
                                                                                25                               portions of the information warrants protection, the
                                                                                26                               Producing Party, to the extent practicable, shall identify the
                                                                                27                               protected portion(s).
                                                                                28
                                                                                     USA.603955469.1/ZAA                       8

                                                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                        Case 2:20-cv-08018-JWH-JPR Document 51 Filed 08/02/21 Page 9 of 18 Page ID #:1580



                                                                                 1                   5.3   Inadvertent Failures to Designate. If timely corrected, an
                                                                                 2                         inadvertent failure to designate qualified information or items
                                                                                 3                         does not, standing alone, waive the Designating Party’s right to
                                                                                 4                         secure protection under this Order for such material. Upon timely
                                                                                 5                         correction of a designation, the Receiving Party must make
                                                                                 6                         reasonable efforts to assure that the material is treated in
                                                                                 7                         accordance with the provisions of this Order.
                                                                                 8 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                                 9                   6.1   Timing of Challenges. Any Party or Non-Party may challenge a
                                                                                10                         designation of confidentiality at any time that is consistent with
                                                                                11                         the Court’s Scheduling Order.
                              3161 Michelson Drive, Suite 1500




                                                                                                           Meet and Confer. The Challenging Party shall initiate the dispute
Bryan Cave Leighton Paisner LLP




                                                                                12                   6.2

                                                                                13                         resolution process under Local Rule 37-1 et seq.
                                                             Irvine, CA 92612




                                                                                14                   6.3   Joint Stipulation. Any challenge submitted to the Court shall be
                                                                                15                         via a joint stipulation pursuant to Local Rule 37-2.
                                                                                16                   The burden of persuasion in any such challenge proceeding shall be on
                                                                                17 the Designating Party. Frivolous challenges, and those made for an improper purpose
                                                                                18 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                                                                                19 expose the Challenging Party to sanctions. Unless the Designating Party has waived
                                                                                20 or withdrawn the confidentiality designation, all parties shall continue to afford the
                                                                                21 material in question the level of protection to which it is entitled under the Producing
                                                                                22 Party’s designation until the Court rules on the challenge.
                                                                                23 7.       ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                                24                   7.1   Basic Principles. A Receiving Party may use Protected Material
                                                                                25                         that is disclosed or produced by another Party or by a Non-Party
                                                                                26                         in connection with this Action only for prosecuting, defending or
                                                                                27                         attempting to settle this Action. Such Protected Material may be
                                                                                28                         disclosed only to the categories of persons and under the
                                                                                     USA.603955469.1/ZAA                       9

                                                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                    Case 2:20-cv-08018-JWH-JPR Document 51 Filed 08/02/21 Page 10 of 18 Page ID #:1581



                                                                                 1                         conditions described in this Order. When the Action has been
                                                                                 2                         terminated, a Receiving Party must comply with the provisions of
                                                                                 3                         section 13 below (FINAL DISPOSITION).
                                                                                 4          Protected Material must be stored and maintained by a Receiving Party at a
                                                                                 5 location and in a secure manner that ensures that access is limited to the persons
                                                                                 6 authorized under this Order.
                                                                                 7                   7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                                                 8                         otherwise ordered by the court or permitted in writing by the
                                                                                 9                         Designating Party, a Receiving Party may disclose any
                                                                                10                         information or item designated “CONFIDENTIAL” only to:
                                                                                11                         (a)   the Receiving Party’s Outside Counsel of Record in this
                              3161 Michelson Drive, Suite 1500




                                                                                                                 Action, as well as employees of said Outside Counsel of
Bryan Cave Leighton Paisner LLP




                                                                                12
                                                                                13                               Record to whom it is reasonably necessary to disclose the
                                                             Irvine, CA 92612




                                                                                14                               information for this Action;
                                                                                15                         (b)   the officers, directors, and employees (including House
                                                                                16                               Counsel) of the Receiving Party to whom disclosure is
                                                                                17                               reasonably necessary for this Action;
                                                                                18                         (c)   Experts (as defined in this Order) of the Receiving Party to
                                                                                19                               whom disclosure is reasonably necessary for this Action
                                                                                20                               and who have signed the “Acknowledgment and Agreement
                                                                                21                               to Be Bound” (Exhibit A);
                                                                                22                         (d)   the court and its personnel;
                                                                                23                         (e)   court reporters and their staff;
                                                                                24                         (f)   professional jury or trial consultants, mock jurors, and
                                                                                25                               Professional Vendors to whom disclosure is reasonably
                                                                                26                               necessary for this Action and who have signed the
                                                                                27                               “Acknowledgment and Agreement to Be Bound” (Exhibit
                                                                                28                               A);
                                                                                     USA.603955469.1/ZAA                      10

                                                                                                                                                STIPULATED PROTECTIVE ORDER
                                                                    Case 2:20-cv-08018-JWH-JPR Document 51 Filed 08/02/21 Page 11 of 18 Page ID #:1582



                                                                                 1                         (g)   the author or recipient of a document containing the
                                                                                 2                               information or a custodian or other person who otherwise
                                                                                 3                               possessed or knew the information;
                                                                                 4                         (h)   during their depositions, witnesses, and attorneys for
                                                                                 5                               witnesses, in the Action to whom disclosure is reasonably
                                                                                 6                               necessary provided: (1) the deposing party requests that the
                                                                                 7                               witness sign the form attached as Exhibit A hereto; and (2)
                                                                                 8                               they will not be permitted to keep any confidential
                                                                                 9                               information unless they sign the “Acknowledgment and
                                                                                10                               Agreement to Be Bound” (Exhibit A), unless otherwise
                                                                                11                               agreed by the Designating Party or ordered by the court.
                              3161 Michelson Drive, Suite 1500




                                                                                                                 Pages of transcribed deposition testimony or exhibits to
Bryan Cave Leighton Paisner LLP




                                                                                12
                                                                                13                               depositions that reveal Protected Material may be
                                                             Irvine, CA 92612




                                                                                14                               separately bound by the court reporter and may not be
                                                                                15                               disclosed to anyone except as permitted under this
                                                                                16                               Stipulated Protective Order; and
                                                                                17                         (i)   any mediator or settlement officer, and their supporting
                                                                                18                               personnel, mutually agreed upon by any of the parties
                                                                                19                               engaged in settlement discussions or appointed by the
                                                                                20                               Court.
                                                                                21 8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                                                                22          IN OTHER LITIGATION
                                                                                23          If a Party is served with a subpoena or a court order issued in other litigation
                                                                                24 that compels disclosure of any information or items designated in this Action as
                                                                                25 “CONFIDENTIAL,” that Party must:
                                                                                26                         (a)   promptly notify in writing the Designating Party. Such
                                                                                27                               notification shall include a copy of the subpoena or court
                                                                                28                               order unless prohibited by law;
                                                                                     USA.603955469.1/ZAA                      11

                                                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                    Case 2:20-cv-08018-JWH-JPR Document 51 Filed 08/02/21 Page 12 of 18 Page ID #:1583



                                                                                 1                         (b)   promptly notify in writing the party who caused the
                                                                                 2                               subpoena or order to issue in the other litigation that some
                                                                                 3                               or all of the material covered by the subpoena or order is
                                                                                 4                               subject to this Protective Order. Such notification shall
                                                                                 5                               include a copy of this Stipulated Protective Order; and
                                                                                 6                         (c)   cooperate with respect to all reasonable procedures sought
                                                                                 7                               to be pursued by the Designating Party whose Protected
                                                                                 8                               Material may be affected.
                                                                                 9          If the Designating Party timely seeks a protective order, the Party served with
                                                                                10 the subpoena or court order shall not produce any information designated in this action
                                                                                11 as “CONFIDENTIAL” before a determination by the court from which the subpoena
                              3161 Michelson Drive, Suite 1500




                                                                                12 or order issued, unless the Party has obtained the Designating Party’s permission. The
Bryan Cave Leighton Paisner LLP




                                                                                13 Designating Party shall bear the burden and expense of seeking protection in that court
                                                             Irvine, CA 92612




                                                                                14 of its confidential material and nothing in these provisions should be construed as
                                                                                15 authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                                                                                16 directive from another court.
                                                                                17 9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                                                18          PRODUCED IN THIS LITIGATION
                                                                                19                         (a)   The terms of this Order are applicable to information
                                                                                20                               produced by a Non-Party in this Action and designated as
                                                                                21                               “CONFIDENTIAL.” Such information produced by Non-
                                                                                22                               Parties in connection with this litigation is protected by the
                                                                                23                               remedies and relief provided by this Order. Nothing in these
                                                                                24                               provisions should be construed as prohibiting a Non-Party
                                                                                25                               from seeking additional protections.
                                                                                26                         (b)   In the event that a Party is required, by a valid discovery
                                                                                27                               request, to produce a Non-Party’s confidential information
                                                                                28                               in its possession, and the Party is subject to an agreement
                                                                                     USA.603955469.1/ZAA                      12

                                                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                    Case 2:20-cv-08018-JWH-JPR Document 51 Filed 08/02/21 Page 13 of 18 Page ID #:1584



                                                                                 1                               with the Non-Party not to produce the Non-Party’s
                                                                                 2                               confidential information, then the Party shall:
                                                                                 3                               (1)   promptly notify in writing the Requesting Party and
                                                                                 4                                     the Non-Party that some or all of the information
                                                                                 5                                     requested is subject to a confidentiality agreement
                                                                                 6                                     with a Non-Party;
                                                                                 7                               (2)   promptly provide the Non-Party with a copy of the
                                                                                 8                                     Stipulated Protective Order in this Action, the
                                                                                 9                                     relevant discovery request(s), and a reasonably
                                                                                10                                     specific description of the information requested;
                                                                                11                                     and
                              3161 Michelson Drive, Suite 1500




                                                                                                                 (3)   make the information requested available for
Bryan Cave Leighton Paisner LLP




                                                                                12
                                                                                13                                     inspection by the Non-Party, if requested.
                                                             Irvine, CA 92612




                                                                                14                         (c)   If the Non-Party fails to seek a protective order from this
                                                                                15                               court within 14 days of receiving the notice and
                                                                                16                               accompanying information, the Receiving Party may
                                                                                17                               produce     the   Non-Party’s     confidential    information
                                                                                18                               responsive to the discovery request. If the Non-Party timely
                                                                                19                               seeks a protective order, the Receiving Party shall not
                                                                                20                               produce any information in its possession or control that is
                                                                                21                               subject to the confidentiality agreement with the Non-Party
                                                                                22                               before a determination by the court. Absent a court order to
                                                                                23                               the contrary, the Non-Party shall bear the burden and
                                                                                24                               expense of seeking protection in this court of its Protected
                                                                                25                               Material.
                                                                                26 10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                                27          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                                                28 Protected Material to any person or in any circumstance not authorized under this
                                                                                     USA.603955469.1/ZAA                      13

                                                                                                                                                 STIPULATED PROTECTIVE ORDER
                                                                    Case 2:20-cv-08018-JWH-JPR Document 51 Filed 08/02/21 Page 14 of 18 Page ID #:1585



                                                                                 1 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                                                                 2 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                                                                 3 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                                                                 4 persons to whom unauthorized disclosures were made of all the terms of this Order,
                                                                                 5 and (d) request such person or persons to execute the “Acknowledgment and
                                                                                 6 Agreement to Be Bound” that is attached hereto as Exhibit A.
                                                                                 7 11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                                                 8          PROTECTED MATERIAL
                                                                                 9          When a Producing Party gives notice to Receiving Parties that certain
                                                                                10 inadvertently produced material is subject to a claim of privilege or other protection,
                                                                                11 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                              3161 Michelson Drive, Suite 1500




                                                                                12 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
Bryan Cave Leighton Paisner LLP




                                                                                13 may be established in an e-discovery order that provides for production without prior
                                                             Irvine, CA 92612




                                                                                14 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                                                                15 parties reach an agreement on the effect of disclosure of a communication or
                                                                                16 information covered by the attorney-client privilege or work product protection, the
                                                                                17 parties may incorporate their agreement in the stipulated protective order submitted
                                                                                18 to the court provided the Court so allows.
                                                                                19 12.      MISCELLANEOUS
                                                                                20                   12.1   Right to Further Relief. Nothing in this Order abridges the right of
                                                                                21                          any person to seek its modification by the Court in the future.
                                                                                22                   12.2   Right to Assert Other Objections. By stipulating to the entry of
                                                                                23                          this Protective Order, no Party waives any right it otherwise would
                                                                                24                          have to object to disclosing or producing any information or item
                                                                                25                          on any ground not addressed in this Stipulated Protective Order.
                                                                                26                          Similarly, no Party waives any right to object on any ground to
                                                                                27                          use in evidence of any of the material covered by this Protective
                                                                                28                          Order.
                                                                                     USA.603955469.1/ZAA                        14

                                                                                                                                                 STIPULATED PROTECTIVE ORDER
                                                                    Case 2:20-cv-08018-JWH-JPR Document 51 Filed 08/02/21 Page 15 of 18 Page ID #:1586



                                                                                 1                   12.3   Filing Protected Material. A Party that seeks to file under seal any
                                                                                 2                          Protected Material must comply with Local Civil Rule 79-5.
                                                                                 3                          Protected Material may only be filed under seal pursuant to a court
                                                                                 4                          order authorizing the sealing of the specific Protected Material at
                                                                                 5                          issue. If a Party’s request to file Protected Material under seal is
                                                                                 6                          denied by the court, then the Receiving Party may file the
                                                                                 7                          information in the public record unless otherwise instructed by the
                                                                                 8                          court.
                                                                                 9 13.      FINAL DISPOSITION
                                                                                10          After the final disposition of this Action, as defined in paragraph 4, within 60
                                                                                11 days of a written request by the Designating Party, each Receiving Party must return
                              3161 Michelson Drive, Suite 1500




                                                                                12 all Protected Material to the Producing Party or destroy such material. As used in this
Bryan Cave Leighton Paisner LLP




                                                                                13 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                                             Irvine, CA 92612




                                                                                14 summaries, and any other format reproducing or capturing any of the Protected
                                                                                15 Material. Whether the Protected Material is returned or destroyed, the Receiving Party
                                                                                16 must submit a written certification to the Producing Party (and, if not the same person
                                                                                17 or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
                                                                                18 category, where appropriate) all the Protected Material that was returned or destroyed
                                                                                19 and (2) affirms that the Receiving Party has not retained any copies, abstracts,
                                                                                20 compilations, summaries or any other format reproducing or capturing any of the
                                                                                21 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
                                                                                22 archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                                                                23 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                                                                                24 reports, attorney work product, and consultant and expert work product, even if such
                                                                                25 materials contain Protected Material. Any such archival copies that contain or
                                                                                26 constitute Protected Material remain subject to this Protective Order as set forth in
                                                                                27 Section 4 (DURATION). Notwithstanding the foregoing, a Party is not required to
                                                                                28 delete/destroy/return confidential information that is otherwise subject to an existing
                                                                                     USA.603955469.1/ZAA                        15

                                                                                                                                                 STIPULATED PROTECTIVE ORDER
                                                                    Case 2:20-cv-08018-JWH-JPR Document 51 Filed 08/02/21 Page 16 of 18 Page ID #:1587



                                                                                 1 record retention schedule that provides for deletion/destruction of the Confidential
                                                                                 2 Information.
                                                                                 3 14.      VIOLATION
                                                                                 4          Any violation of this Order may be punished by appropriate measures
                                                                                 5 including, without limitation, contempt proceedings and/or monetary sanctions.
                                                                                 6          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                                                 7          ***The filer of this document hereby attests that concurrence in the filing of
                                                                                 8 this document has been obtained from the other signatories hereto.***
                                                                                 9
                                                                                10
                                                                                11
                                                                                     Dated: July 28, 2021                 Allison C. Eckstrom
                              3161 Michelson Drive, Suite 1500
Bryan Cave Leighton Paisner LLP




                                                                                12                                        Christopher J. Archibald
                                                                                13                                        BRYAN CAVE LEIGHTON PAISNER LLP
                                                             Irvine, CA 92612




                                                                                14
                                                                                                                          By: /s/ Christopher J. Archibald
                                                                                15                                             Christopher J. Archibald
                                                                                16                                        Attorneys for Defendant
                                                                                                                          OLD DOMINION FREIGHT LINE, INC.
                                                                                17
                                                                                18   Dated: July 28, 2021                 Ji-In Lee Houck
                                                                                19                                        David Angeloff
                                                                                                                          Cindy Hickox
                                                                                20                                        STALWART LAW GROUP, APC

                                                                                21
                                                                                                                          By: /s/ Cindy Hickox
                                                                                22                                             Cindy Hickox
                                                                                23                                        Attorneys for Plaintiff
                                                                                                                          ADAM WATSON
                                                                                24
                                                                                25
                                                                                26
                                                                                27
                                                                                28
                                                                                     USA.603955469.1/ZAA                    16

                                                                                                                                            STIPULATED PROTECTIVE ORDER
                                                                    Case 2:20-cv-08018-JWH-JPR Document 51 Filed 08/02/21 Page 17 of 18 Page ID #:1588



                                                                                 1
                                                                                     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

                                                                                 2
                                                                                 3
                                                                                     DATED: August 2, 2021           __________________________________
                                                                                                                     Hon. Jean P. Rosenbluth
                                                                                 4                                   United States Magistrate Judge
                                                                                 5
                                                                                 6
                                                                                 7
                                                                                 8
                                                                                 9
                                                                                10
                                                                                11
                              3161 Michelson Drive, Suite 1500
Bryan Cave Leighton Paisner LLP




                                                                                12
                                                                                13
                                                             Irvine, CA 92612




                                                                                14
                                                                                15
                                                                                16
                                                                                17
                                                                                18
                                                                                19
                                                                                20
                                                                                21
                                                                                22
                                                                                23
                                                                                24
                                                                                25
                                                                                26
                                                                                27
                                                                                28
                                                                                     USA.603955469.1/ZAA        17

                                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                 Case 2:20-cv-08018-JWH-JPR Document 51 Filed 08/02/21 Page 18 of 18 Page ID #:1589



                                                                            1                                       EXHIBIT A
                                                                            2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                            3 I,                                [print or type full name], of                 [print
                                                                            4 or type full address], declare under penalty of perjury that I have read in its entirety
                                                                            5 and understand the Stipulated Protective Order that was issued by the United States
                                                                            6 District Court for the Central District of California on [date] in the case of Adam
                                                                            7 Watson v. Old Dominion Freight Line, Inc.; Case No. 2:20-CV-08018-JWH (JPRx).
                                                                            8 I agree to comply with and to be bound by all the terms of this Stipulated Protective
                                                                            9 Order and I understand and acknowledge that failure to so comply could expose me
                                                                           10 to sanctions and punishment in the nature of contempt. I solemnly promise that I will
                                                                           11 not disclose in any manner any information or item that is subject to this Stipulated
                                                                           12 Protective Order to any person or entity except in strict compliance with the
Bryan Cave Leighton Paisner LLP
                             1920 Main Street, Suite 1000




                                                                           13 provisions of this Order. I further agree to submit to the jurisdiction of the United
                                                        Irvine, CA 92612




                                                                           14 States District Court for the Central District of California for enforcing the terms of
                                                                           15 this Stipulated Protective Order, even if such enforcement proceedings occur after
                                                                           16 termination of this action. I hereby appoint ________________________________
                                                                           17 [print or type full name] of __________________________________ [print or type
                                                                           18 full address and telephone number] as my California agent for service of process in
                                                                           19 connection with this action or any proceedings related to enforcement of this
                                                                           20 Stipulated Protective Order.
                                                                           21 Date:_________________________________________________
                                                                           22 City and State where sworn and
                                                                           23 signed:_________________________________________
                                                                           24
                                                                           25 Printed name:__________________________________________
                                                                           26
                                                                           27 Signature:_____________________________________________
                                                                           28

                                                                                USA.603955469.1/ZAA                    18
                                                                                                                                       STIPULATED PROTECTIVE ORDER
